Citation Nr: 1505831	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of fractured pelvis, right lower extremity.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of fractured pelvis, left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION


The Veteran served on active duty from May 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 and April 2009 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The evidence of record, namely the December 2011 and November 2014 VA examination reports, reasonably raises the issue of whether the Veteran is unemployable due to service-connected disability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel of the increased rating issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

November 2014 VA examination reports have been associated with the record.  These examination reports contain evidence relevant to the issues on appeal; however, they have not been considered by the AOJ as no Supplemental Statement of the Case was issued subsequent to November 2014.  Accordingly, these matters must be remanded in order for the AOJ to consider this evidence in the first instance.

With respect to the TDIU issue that has been raised by the record and of which the Board has taken jurisdiction under Rice, the Veteran should be provided VCAA notice as to the issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice for the issue of entitlement to a TDIU.

2.  Readjudicate the appeal, to include the issue of entitlement to a TDIU.  If any of the benefits sought remain, issue a supplemental statement of the case that considers all evidence received since the most recent SSOC, to include the November 2014 VA examination reports, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




